IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-526

                                        No. COA21-286

                                      Filed 2 August 2022

     Harnett County, Nos. 01 CRS 920, 4612

     STATE OF NORTH CAROLINA

                  v.

     WILLIAM MCDOUGALD


           Appeal by Defendant from Order entered 26 November 2019 by Judge C.

     Winston Gilchrist in Harnett County Superior Court. Heard in the Court of Appeals

     8 February 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Nicholas R.
           Sanders, for the State.

           Christopher J. Heaney for defendant-appellant.

           Juvenile Law Center, by Marsha L. Levick, Aryn Williams-Vann, Katrina L.
           Goodjoint, and Riya Saha Shah, and Phillips Black, Inc., by John R. Mills, for
           amici curiae.


           HAMPSON, Judge.


                              Factual and Procedural Background

¶1         William McDougald (Defendant) appeals from an Order denying his Motion for

     Appropriate Relief (MAR). Relevant to this appeal, the Record before us tends to

     reflect the following:
                                    STATE V. MCDOUGALD

                                         2022-NCCOA-526

                                        Opinion of the Court



¶2         On 12 October 2001, a jury returned a verdict finding Defendant guilty of

     second-degree kidnapping, misdemeanor breaking or entering, and assault on a

     female. Defendant had two prior convictions including: a guilty plea to second degree

     kidnapping, a class E felony, with judgment entered on 16 May 1984 when Defendant

     was sixteen years old; and a no contest plea to one count of second-degree sexual

     offense (class H felony), two counts of common law robbery (class D felonies), and one

     count of armed robbery (a class D felony) with judgment entered on 1 February 1988.

     Due to these prior felonies, a jury found Defendant guilty of violent habitual felon

     status on 14 November 2001. On the same day, as required by the violent habitual

     felon statute, the trial court imposed the mandatory sentence of life without parole

     (LWOP). Defendant appealed from the Judgment and this Court found no error by

     Opinion entered on 20 May 2008. See State v. McDougald, 190 N.C. App. 675, 661

     S.E.2d 789 (2008) (unpublished).

¶3         Subsequently, on 26 June 2017, Defendant filed a MAR in Harnett County

     Superior Court asserting the mandatory sentence of LWOP for violent habitual

     felons, as applied to him, violated Defendant’s Eighth Amendment rights where one

     of the predicate violent felony convictions was obtained when Defendant was a

     juvenile and that the LWOP sentence was disproportionate.         On 22 May 2018,

     Defendant amended his MAR to also include claims of ineffective assistance of trial

     counsel during plea negotiations and ineffective assistance of appellate counsel.
                                    STATE V. MCDOUGALD

                                        2022-NCCOA-526

                                       Opinion of the Court



     Defendant requested the trial court to vacate his convictions for second-degree

     kidnapping and violent habitual felon status.

¶4         On 9 August 2019, the trial court held a hearing on the MAR including both

     the Eighth Amendment and ineffective assistance of counsel claims. Prior to the

     hearing, the parties stipulated the trial court could determine the Eighth

     Amendment claims as a matter of law without the introduction of evidence.

     Defendant elected to abandon his claim for ineffective assistance of appellate counsel

     during the hearing.

¶5         In support of his ineffective assistance of trial counsel claim, Defendant called

     Mark Key (Key), his trial attorney, to testify. Key testified Defendant’s file was

     destroyed as part of a routine purge, and to prepare for this hearing, Key tried to

     remember “as much as I could” by reviewing the trial transcript and the time sheet

     Key kept during Defendant’s trial. Based on this time sheet from 2001, Key testified

     he visited Defendant on 25 April 2001 and told Defendant the prosecutor was offering

     a plea deal in which Defendant would serve a sentence of approximately twelve to

     thirteen years. At the time of this meeting, Defendant had not yet been indicted for

     violent habitual felon status; however, the charge was pending. Key testified he did

     not explain or mention the mandatory punishment of LWOP for the pending violent

     habitual felon status charge during this meeting. Defendant rejected the plea deal.

     Thereafter, the State obtained a superseding indictment for violent habitual felon
                                     STATE V. MCDOUGALD

                                         2022-NCCOA-526

                                        Opinion of the Court



     status on 14 May 2001. Key testified he did not meet with Defendant to discuss the

     potential consequences of a conviction for violent habitual felon status until the

     morning of the trial on the substantive felonies, 1 October 2001. At this time, Key

     told Defendant there was a potential punishment of LWOP depending on the outcome

     of the trial but was “not sure [he] told [Defendant] it was mandatory [LWOP].” Key

     admitted Defendant might not have understood what he meant.

¶6         Defendant also called Attorney Michael G. Howell (Howell) who had almost

     twenty years of experience representing clients facing the death penalty and LWOP

     in North Carolina. Howell testified Key’s performance was “deficient” because Key

     failed to “fully explain[] to [Defendant] on 25 April 2001 the full ramifications of the

     plea offer and the rejection of it[,]” including exposure to mandatory LWOP sentence.

¶7         On 26 November 2010, the trial court entered an Order denying the MAR. The

     Order makes the following relevant Findings of Fact:

               11. On October 1, 2001, Defendant stated during a colloquy with
               Judge Bowen before trial began that Mr. Key “on several
               occasions he [Key] brought-he told me that the DA brought up . .
               . habitual felony charges on me.”

               12. Defendant further stated during the same colloquy, “First
               time I seen him (Mr. Key) when I got down here to Superior Court,
               second time, third time, and fourth time I seen him when I was
               offered a plea bargain.”

               13. Defendant further stated on the record on October 1, “Then I
               came back here, which was today and [Key tells me] . . . If you
               don’t go to trial you can take the plea bargain for thirteen years
                      STATE V. MCDOUGALD

                          2022-NCCOA-526

                         Opinion of the Court



and a half . . . .”

14. Defendant also stated on the record on October 1, “I’m already
facing my life with no parole in prison.”

15. At no time during his colloquy with the court on October 1st
did Defendant express a desire to accept the plea offer of thirteen
and one-half years which had been tendered by the State. There
is no credible evidence before the court that Defendant expressed
to anyone, including his lawyer or the court, at any time prior to
his conviction and final sentencing that he wished to accept such
plea offer or any plea offer that was made by the State.

19. On November 14, 2001 the trial court denied Defendant’s
Motion to Dismiss indictment. Judge Bowen found in the order
denying the Motion to Dismiss that “defendant and [his[ counsel
were well aware of the Violent Habitual Felon indictment . . . far
in advance of the trial of the underlying felony” on October 1,
2001.

23. Eighteen years have passed since the events at issue. Mr. Key
did not have a perfect or complete recollection of all his
statements to his client.

25. The Defendant was informed that he was subject to a sentence
of life without parole. The credible evidence does not establish
the Defendant was not informed by Mr. Key well in advance of
the first day of his trial, October 1, 2001, that he faced a
mandatory sentence of life imprisonment without parole as a
violent habitual felon.

27. The credible evidence does not establish that Defendant
lacked a full and informed understanding well in advance of
October 1, 2001, of the impact of the violent habitual felon charge,
of its potential consequences and of the consequences of rejecting
the plea arrangement which had been offered by the State. The
credible evidence does not establish that the defense counsel
failed to fully, timely, and competently advise Defendant on these
issues. The credible evidence does not establish that defense
                               STATE V. MCDOUGALD

                                   2022-NCCOA-526

                                  Opinion of the Court



         counsel’s representation was objectively unreasonable in any
         way.

         28. The prior convictions used to establish Defendant’s status as
         a violent habitual felon were as follows: (1) Second Degree
         Kidnapping, date of offense March 14, 1984, conviction date May
         16, 1984 and (2) Second Degree Sexual Offense, offense date
         November 3, 1987 and conviction date February 1, 1988.

         29. Defendant’s date of birth was February 24, 1968. Defendant
         was sixteen years of age at the time he committed and was
         convicted of the predicate offense of Second Degree Kidnapping in
         1984. Defendant was over the age of eighteen when convicted of
         the second predicate felony of Second Degree Sexual offense in
         1988.

         33. The credible evidence does not establish that the frequency,
         content or timing of attorney Mark Key’s communications with
         Defendant were objectively unreasonable. The credible evidence
         does not establish that the methods Mr. Key used to communicate
         with Defendant about his case were objectively unreasonable.

         34. The credible evidence does not demonstrate a reasonable
         probability that but for any error or insufficiency in the frequency,
         timing, content or methods of communication used by attorney
         Key with Defendant that the outcome of the case would have been
         any different or that Defendant would have accepted a plea to a
         sentence of less than life without parole.

The Order also makes the following relevant Conclusions of Law:

         2. Defendant’s sentence of life without parole was not imposed for
         conduct committed before Defendant was eighteen years of age in
         violation of Graham v. Florida, 560 U.S. 48 (2010), Miller v.
         Alabama, 132 S. Ct. 2455 (2012), or Montgomery v. Louisiana, 136
         S. Ct. 718 (2016). Defendant’s sentence did not violate the
         constitutional prohibitions against mandatory sentences of life
         without parole for juveniles. Defendant’s sentence is therefore
         not unconstitutional as applied to the Defendant.
                                     STATE V. MCDOUGALD

                                         2022-NCCOA-526

                                        Opinion of the Court




               3. No inference of disproportionality arises from a comparison of
               the gravity of the offense and the severity of the sentence in
               question.

               4. As applied to Defendant, a sentence of life without parole is not
               grossly disproportionate to the conduct punished.

               5. Defendant’s sentence does not violate the Eighth Amendment
               to the Constitution of the United States.

               7. Defendant has failed to prove, by a preponderance of the
               evidence, that the performance of his trial counsel, Mark Key, was
               objectively unreasonable or deficient.

               8. In addition, and in the alternative, the Defendant has failed to
               establish that there is a reasonable probability that but for any
               unprofessional error committed by Mr. Key the result of the
               proceeding would have been any different.

               9. There is no reasonable probability that Defendant would have
               accepted the plea offer made by the State but for any
               unprofessional error by attorney Key.

¶8         On 20 November 2020, Defendant filed a Petition for Writ of Certiorari in this

     Court seeking review of the 26 November 2019 Order denying his MAR. This Court

     allowed Defendant’s Petition for Writ of Certiorari in an Order entered 6 January

     2021 to permit appellate review of the trial court’s Order.

                                             Issues

¶9         The issues on appeal are whether: (I) the trial court erred in concluding Key

     acted reasonably and without prejudice during plea negotiations; (II) the trial court

     erred in upholding a mandatory LWOP sentence that relies, in part, on a conviction
                                       STATE V. MCDOUGALD

                                           2022-NCCOA-526

                                          Opinion of the Court



       for a violent felony committed while Defendant was a juvenile; and (III) the trial court

       erred in concluding Defendant’s sentence is not disproportionate.

                                              Analysis

¶ 10         This Court reviews a trial court’s order denying a MAR to determine “whether

       the findings of fact are supported by evidence, whether the findings of fact support

       the conclusions of law, and whether the conclusions of law support the order entered

       by the trial court.” State v. Hyman, 371 N.C. 363, 382, 817 S.E.2d 157, 169 (2018)

       (quotation marks and citation omitted).       “[T]he trial court’s findings of fact are

       conclusive on appeal if supported by competent evidence, even if the evidence is

       conflicting.” State v. Buchanan, 353 N.C. 332, 336, 543 S.E.2d 823, 826 (2001)

       (quotation marks and citation omitted). Unchallenged findings of fact are “presumed

       to be supported by competent evidence and are binding on appeal.” Hyman, 371 N.C.

       at 382, 817 S.E.2d at 169. We review conclusions of law de novo. Id. Under de novo

       review, this Court “considers the matter anew and freely substitutes its own

       judgment for that of the lower tribunal.” State v. Biber, 365 N.C. 162, 168, 712 S.E.2d

       874, 878 (2011) (quotation marks and citations omitted).

                                I.    Ineffective Assistance of Counsel

¶ 11         Defendant contends the trial court erred by concluding Key acted reasonably

       during plea negotiations and by concluding Key’s conduct did not prejudice Defendant

       and, therefore, did not provide Defendant ineffective assistance of counsel. To prevail
                                       STATE V. MCDOUGALD

                                           2022-NCCOA-526

                                          Opinion of the Court



       on a claim for ineffective assistance of counsel, a defendant must satisfy a two-part

       test:

                  First, the defendant must show that counsel’s performance was
                  deficient. This requires showing that counsel made errors so
                  serious that counsel was not functioning as the “counsel”
                  guaranteed the defendant by the Sixth Amendment. Second, the
                  defendant must show that the deficient performance prejudiced
                  the defense. This requires showing that counsel’s errors were so
                  serious as to deprive the defendant of a fair trial, a trial whose
                  result is reliable.

       State v. Banks, 367 N.C. 652, 655, 766 S.E.2d 334, 337 (2014) (quoting Strickland v.

       Washington, 466 U.S. 668, 687, 80 L. Ed. 2d 674, 693 (1984)). See also, Hill v.

       Lockhart, 474 U.S. 52, 57, 88 L. Ed. 2d 203, 209 (1985) (applying the two-part

       Strickland test to ineffective-assistance claims arising out of the plea process).

               A. Reasonableness of Key’s Performance

¶ 12           Defendant contends Key’s testimony, his contemporaneous timesheet,

       Defendant’s affidavit, and the trial transcript, shows Key did not adequately inform

       Defendant he was subject to mandatory LWOP prior to the morning of 1 October

       2001, and a reasonable attorney would have explained the potential consequences of

       rejecting the plea deal prior to the morning before trial on the underlying felony.

       Thus, Defendant contends Key’s performance was constitutionally deficient.

¶ 13           In the context of pleas, “deficient performance may be established by showing

       that counsel’s representation fell below an objective standard of reasonableness.”
                                       STATE V. MCDOUGALD

                                          2022-NCCOA-526

                                         Opinion of the Court



       Hill, 474 U.S. at 57, 88 L. Ed. 2d at 209 (citing Wiggins v. Smith, 539 U.S. 510, 521,

       156 L. Ed. 2d 471, 484 (2003)). “An attorney’s failure to inform his client of a plea

       bargain offers amounts to ineffective assistance unless counsel effectively proves that

       he did inform his client of the offer or provides an adequate explanation for not

       advising his client of the offer.” State v. Simmons, 65 N.C. App. 294, 299, 309 S.E.2d

       493, 497 (1983). Moreover, “[a] defense attorney in a criminal case has a duty to

       advise his client fully on whether a particular plea to a charge is desirable, but the

       ultimate decision on what plea to enter remains exclusively with the client.” Id.

¶ 14         Nevertheless, “[a] fair assessment of attorney performance requires that every

       effort be made to eliminate the distorting effects of hindsight, to reconstruct the

       circumstances of counsel’s challenged conduct, and to evaluate the conduct from

       counsel’s perspective at the time.” Strickland, 466 U.S. at 689, 80 L. Ed. 2d at 694-

       695. Moreover, “because of the difficulties inherent in making the evaluation, a court

       must indulge a strong presumption that counsel’s conduct falls within the wide range

       of reasonable professional assistance” and defendants have the burden of overcoming

       this presumption. Id.

¶ 15         Here, the trial court’s Findings indicate Defendant failed to meet his burden

       to overcome the “strong presumption” Key’s performance was reasonable.              For

       example, the trial court found: the evidence did not establish Defendant lacked a full

       and informed understanding well in advance of trial of the impact of the violent
                                       STATE V. MCDOUGALD

                                           2022-NCCOA-526

                                          Opinion of the Court



       habitual felon charge including its potential consequences and the consequences of

       rejecting the plea deal; the evidence did not establish Key failed to fully, timely, and

       competently advise Defendant of the desirability of the plea deal; and the evidence

       did not establish Key’s performance was objectively unreasonable in any way.

       Moreover, although Howell testified that a reasonable attorney would have informed

       Defendant he was facing mandatory LWOP, Key could not remember whether “[he]

       told [Defendant] it was mandatory [LWOP]” and was not sure Defendant understood

       the full ramifications. Indeed, Key’s incomplete or imperfect recollection of all his

       statements to his client in addition to the passage of eighteen years and the

       destruction of Key’s case file including a complete record of written communications

       with Defendant and file notes—as found by the trial court—prevented the trial court

       from “reconstruct[ing] the circumstances of counsel’s challenged conduct and []

       evaluat[ing] the conduct from counsel’s perspective at the time.” Strickland, 466 U.S.

       at 689, 80 L. Ed. 2d at 694-695.

¶ 16         Furthermore, a review of the Record shows Key met with Defendant on 25

       April 2001, before the trial on 1 October 2001, to discuss the plea offer with

       Defendant, and at the very least, informed Defendant he was facing the potential of

       LWOP depending on the outcome of the trial. Indeed, Defendant acknowledged he

       knew he was “facing my life with no parole in prison” in discussions with the trial

       court on 1 October 2001. Thus, the evidence supports the trial court’s Findings that
                                       STATE V. MCDOUGALD

                                          2022-NCCOA-526

                                         Opinion of the Court



       Defendant was informed of the plea deal before trial, knew of the possibility of LWOP,

       and Key fully, timely, and competently advised Defendant of the desirability of the

       plea deal. Based on these Findings, the trial court did not err by determining Key’s

       performance was not objectively unreasonable.

             B. Prejudicial Effect of Key’s Performance

¶ 17         Since the trial court properly concluded Key’s performance was not objectively

       unreasonable, we do not need to reach the issue of whether Key’s performance was

       prejudicial. See State v. Braswell, 312 N.C. 553, 563, 324 S.E.2d 241, 248 (1985)

       (quoting Strickland, 466 U.S. at 697, 80 L. Ed. 2d at 690) (“[T]here is no reason for a

       court deciding an ineffective assistance claim . . . to address both components of the

       inquiry if the defendant makes an insufficient showing on one.”). Nevertheless, for

       purposes of reviewing each of the arguments presented upon Defendant’s MAR, and

       assuming arguendo Key’s performance was constitutionally deficient, Defendant also

       contends the evidence—as reflected in Key’s testimony and Defendant’s affidavit—

       establishes that if Key had ensured Defendant “understood [the] violent habitual

       felon status and its mandatory punishment, he would have taken [the] plea . . .” Thus,

       Defendant argues the trial court erred in concluding, in the alternative, Key’s

       performance did not otherwise prejudice Defendant.

¶ 18         “The second, or ‘prejudice,’ requirement . . . focuses on whether counsel’s

       constitutionally ineffective performance affected the outcome of the plea process.”
                                       STATE V. MCDOUGALD

                                          2022-NCCOA-526

                                         Opinion of the Court



       Hill, 474 U.S. at 58-59, 88 L. Ed. 2d at 210. To show prejudice from ineffective

       assistance of counsel where a plea offer has been rejected,

                 defendants must demonstrate a reasonable probability they
                 would have accepted the earlier plea offer had they been afforded
                 effective assistance of counsel.         Defendants must also
                 demonstrate a reasonable probability the plea would have been
                 entered without the prosecution canceling it or the trial court
                 refusing to accept it, if they had the authority to exercise that
                 discretion under state law. To establish prejudice in this
                 instance, it is necessary to show a reasonable probability that the
                 end result of the criminal process would have been more favorable
                 by reason of a plea to a lesser charge or a sentence of less prison
                 time. Cf. Glover v. United States, 531 U.S. 198, 203, 121 S. Ct.
                 696, 148 L. Ed. 2d 604 (2001) (“[A]ny amount of [additional] jail
                 time has Sixth Amendment significance”).

       Missouri v. Frye, 566 U.S. 134, 147, 182 L. Ed. 2d 379, 392 (2012). Moreover, “[c]ourts

       should not upset a plea solely because of post hoc assertions from a defendant about

       how he would have pleaded but for his attorney’s deficiencies.” Lee v. United States,

       137 S. Ct. 1958, 1967, 198 L. Ed. 2d 476, 487 (2017). “Judges should instead look to

       contemporaneous evidence to substantiate a defendant’s expressed preferences.” Id.

¶ 19         Here, the trial court found Defendant never expressed to anyone a desire to

       accept the plea deal; knew he faced a sentence of LWOP, but still declined to accept

       a plea bargain; and the evidence did not demonstrate a reasonable probability

       Defendant would have accepted a plea. Thus, evidence in the Record supports the

       trial court’s Findings. In turn, those Findings support the determination Defendant

       had not established he was prejudiced by Key’s allegedly deficient performance.
                                        STATE V. MCDOUGALD

                                           2022-NCCOA-526

                                          Opinion of the Court



       Therefore, the trial did not err in concluding Defendant failed to establish his

       ineffective assistance of counsel claim. See Buchanan, 353 N.C. at 336, 543 S.E.2d at

       826. Consequently, the trial court did not err in denying Defendant’s MAR based on

       a claim of ineffective assistance of counsel.

                     II.    Application of the Violent Habitual Felon Status Law

¶ 20         Defendant contends the application of the violent habitual felon status law—

       and specifically its mandatory LWOP sentence—violates the prohibition against

       cruel and unusual punishment contained in the Eighth Amendment of the United

       States Constitution. Specifically, Defendant contends the trial court’s reliance on an

       offense committed while Defendant was under the age of eighteen as a predicate

       offense in sentencing Defendant to mandatory LWOP violates the constitutional

       constraints embodied in Miller v. Alabama, 567 U.S. 460, 183 L. Ed. 2d 407 (2012),

       which prohibits the imposition of mandatory LWOP sentences on juvenile offenders.

¶ 21         The Eighth Amendment to the United States Constitution states “[e]xcessive

       bail shall not be required, nor excessive fines imposed, nor cruel and unusual

       punishments inflicted[,]” U.S. Const. amend. VIII, and is made applicable to the

       States by the Fourteenth Amendment. Id. amend. XIV. The Constitution of North

       Carolina similarly states, “[e]xcessive bail shall not be required, nor excessive fines

       imposed, nor cruel and unusual punishments inflicted.” N.C. Const. art. I, § 27. “To

       determine whether a punishment is cruel and unusual, courts must look beyond
                                      STATE V. MCDOUGALD

                                          2022-NCCOA-526

                                         Opinion of the Court



       historical conceptions to the evolving standards of decency that mark the progress of

       a maturing society.” Graham v. Florida, 560 U.S. 48, 58, 176 L. Ed. 2d 825, 835

       (2010). “The Cruel and Unusual Punishments Clause prohibits the imposition of

       inherently barbaric punishments under all circumstances.” Id. However, generally

       punishments are “challenged not as inherently barbaric but as disproportionate to

       the crime.” Id. Indeed, “the basic precept of justice [is] that punishment for crime

       should be graduated and proportioned to the offense.”     Kennedy v. Louisiana, 554

       U.S. 407, 419, 171 L. Ed. 2d 525, 538 (citations and quotations omitted), opinion

       modified on denial of reh’g, 554 U.S. 945, 171 L. Ed. 2d 932 (2008).

                The Court’s cases addressing the proportionality of sentences fall
                within two general classifications. The first involves challenges
                to the length of term-of-years sentences given all the
                circumstances in a particular case. The second comprises cases
                in which the Court implements the proportionality standard by
                certain categorical restrictions on the death penalty.

       Graham, 560 U.S. at 59, 176 L. Ed. 2d at 836.

¶ 22         Generally, the second line of analysis is applied in the death penalty context;

       however, the Supreme Court applied a categorical ban on mandatory sentences of

       LWOP for juvenile offenders in Graham and Miller.          The Court reasoned this

       categorical rule was necessary because “children are constitutionally different from

       adults for purposes of sentencing.” Miller, 567 U.S. at 471, 183 L. Ed. 2d at 418.

       Moreover, “because juveniles have diminished culpability and greater prospects for
                                       STATE V. MCDOUGALD

                                          2022-NCCOA-526

                                         Opinion of the Court



       reform . . . they are less deserving of the most severe punishments.” Id. (quoting

       Graham, 560 U.S. at 68, 176 L. Ed. 2d at 841). Thus, the Miller Court held mandatory

       LWOP for juveniles was violative of the Eighth Amendment as

                [i]t prevents taking into account the family and home
                environment that surrounds [the juvenile]—and from which he
                cannot usually extricate himself—no matter how brutal or
                dysfunctional. . . . Indeed, it ignores that he might have been
                charged and convicted of a lesser offense if not for incompetencies
                associated with youth—for example, his inability to deal with
                police officers or prosecutors (including on a plea agreement) or
                his incapacity to assist his own attorneys. See, e.g., Graham, 560
                U.S., at 78, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (“[T]he features
                that distinguish juveniles from adults also put them at a
                significant disadvantage in criminal proceedings”); J.D.B. v. N.C.,
                564 U.S. 261, 269, 131 S. Ct. 2394, 180 L. Ed. 2d 310 (2011)
                (discussing children’s responses to interrogation). And finally,
                this mandatory punishment disregards the possibility of
                rehabilitation even when the circumstances most suggest it.

       Id. at 477–478, 183 L. Ed. 2d at 423. Nevertheless, the Miller Court did not preclude

       a sentence of LWOP for juveniles so long as the court considers a youthful offender’s

       “chronological age and its hallmark features—among them, immaturity, impetuosity,

       and failure to appreciate risks and consequences” before imposing a LWOP sentence.

       Id.

¶ 23         Here, Defendant asserts a categorical challenge to the sentencing practice of

       using juvenile convictions as a predicate offense for violent habitual felon status.

       Categorical challenges are subject to the following analysis:
                                       STATE V. MCDOUGALD

                                           2022-NCCOA-526

                                          Opinion of the Court



                 The Court first considers objective indicia of society’s standards,
                 as expressed in legislative enactments and state practice to
                 determine whether there is a national consensus against the
                 sentencing practice at issue. Next, guided by the standards
                 elaborated by controlling precedents and by the Court’s own
                 understanding and interpretation of the Eighth Amendment’s
                 text, history, meaning, and purpose, the Court must determine in
                 the exercise of its own independent judgment whether the
                 punishment in question violates the Constitution.

       Graham, 560 U.S. at 61, 176 L. Ed. 2d at 837 (quotation marks and citations omitted).

¶ 24         North Carolina defines a violent habitual felon as “any person who has been

       convicted of two violent felonies . . . . ‘[C]onvicted’ means the person has been

       adjudged guilty of or has entered a plea of guilty or no contest to the violent felony

       charge, and judgment has been entered thereon . . . .” N.C. Gen. Stat. § 14-7.7(a)

       (2021). “For purposes of this Article, ‘violent felony’ includes . . . Class A through E

       felonies.” N.C. Gen. Stat. § 14-7.7(b)(1) (2021).

                 A person who is convicted of a violent felony and of being a violent
                 habitual felon must, upon conviction (except where the death
                 penalty is imposed), be sentenced to life imprisonment without
                 parole. . . . The sentencing judge may not suspend the sentence
                 and may not place the person sentenced on probation.

       N.C. Gen. Stat. § 14-7.12 (2021). This Court upheld the constitutionality of this

       legislation—colloquially known as the three-strikes law—more than twenty years ago

       in State v. Mason. See State v. Mason, 126 N.C. App. 318, 321, 484 S.E.2d 818, 820

       (1997) (concluding the reasoning in State v. Todd, 313 N.C. 110, 118, 326 S.E.2d 249,

       253 (1985), affirming the constitutionality of the habitual felon statute, N.C. Gen.
                                        STATE V. MCDOUGALD

                                            2022-NCCOA-526

                                          Opinion of the Court



       Stat. §§ 14-7.1 through 14-7.6, “equally applies to the violent habitual felon statute.”),

       cert. denied, 354 N.C. 72, 553 S.E.2d 208 (2001). In State v. Todd, our Supreme Court

       determined the habitual felon law does not deny a defendant due process and equal

       protection, freedom from ex post facto laws, freedom from cruel and unusual

       punishment, and freedom from double jeopardy because “these challenges have been

       addressed and rejected by the United States Supreme Court.” State v. Todd, 313 N.C.

       110, 117, 326 S.E.2d 249, 253 (1985). Indeed, the United States Supreme Court has

       repeatedly held recidivist laws do not violate the Eighth Amendment because:

                 the enhanced punishment imposed for the later offense ‘is not to
                 be viewed as either a new jeopardy or additional penalty for the
                 earlier crimes,’ but instead as ‘a stiffened penalty for the latest
                 crime, which is considered to be an aggravated offense because a
                 repetitive one.’ Gryger v. Burke, 334 U.S. 728, 732, 92 L. Ed. 1683,
                 68 S. Ct. 1256 (1948). See also Spencer v. Texas, 385 U.S. 554,
                 560, 17 L. Ed. 2d 606, 87 S. Ct. 648 (1967); Oyler v. Boles, 368 U.S.
                 448, 451, 7 L. Ed. 2d 446, 82 S. Ct. 501 (1962); Moore v. Missouri,
                 159 U.S. 673, 677, 40 L. Ed. 301, 16 S. Ct. 179 (1895) (under a
                 recidivist statute, ‘the accused is not again punished for the first
                 offence’ because “ ‘the punishment is for the last offence
                 committed, and it is rendered more severe in consequence of the
                 situation into which the party had previously brought himself’ ”).

       Witte v. United States, 515 U.S. 389, 400, 132 L. Ed. 2d 351, 364 (1995).

¶ 25         Moreover, although the question of whether a juvenile-age conviction may

       count towards a three-strikes law that mandates a sentence of LWOP appears to be

       an issue of first impression in our state, a review of laws in other jurisdictions reveals

       North Carolina was not alone in its enactment of such a law. Indeed, between 1993
                                   STATE V. MCDOUGALD

                                       2022-NCCOA-526

                                      Opinion of the Court



and 1995, twenty-four states enacted ‘three strikes and you’re out’ laws with most of

these laws mandating life sentences without the possibility of release. See John Clark

et al., U.S. Dep’t of Justice, NCJ 165369, Three Strikes and You’re Out: A Review of

State Legislation 1 (Research in Brief 1997). Courts in several of these states have

recognized the counting of juvenile-age convictions as “strikes” where the defendant

was charged and/or tried as an adult1 even when the punishment under the three-

strikes law is mandatory LWOP. See, e.g., State v. Ryan, 249 N.J. 581, 600–601, 268

A.3d 313, 322 (N.J. 2022); McDuffey v. State, 286 So. 3d 364 (Fla. 1st DCA 2019);

Wilson v. State, 2017 Ark. 217, 521 S.W.3d 123, 128 (Ark. 2017); Vickers v. State, 117

A.3d 516, 519–20 (Del. 2015); State v. Standard, 351 S.C. 199, 569 S.E.2d 325, 326,

328–29 (S.C. 2002); State v. Teas, 10 Wn. App. 2d 111, 447 P.3d 606, 619–20 (Wash.



1 The separate issue of whether a juvenile delinquency adjudication may be used as a
predicate offense under a “Three Strikes Law” is more unsettled with the majority of
jurisdictions preventing the use of juvenile adjudications in calculating prior offenses because
juveniles in juvenile court have their cases adjudicated without a jury. Thus, these state
courts reason, counting these offenses towards violent habitual felon status implicates
Apprendi. See Vanesch v. State, 343 Ark. 381, 390, 37 S.W.3d 196, 2001 (Ark. 2001)
(disallowing juvenile delinquency adjudications as predicate offenses for state’s three strikes
law); Fletcher v. State, 409 A.2d 1254, 1256 (Del. 1979) (same); Paige v. Gaffney, 207 Kan.
170, 170, 483 P.2d 494, 495 (Kan. 1971) (same); State v. Brown, 879 So. 2d 1276, 1288-90 (La.
2004) (same); Commonwealth v. Thomas, 1999 PA Super 301, ¶ 2, 743 A.2d 460, 461 (Pa.
Super. Ct. 1999) (same); State v. Ellis, 345 S.C. 175, 179, 547 S.E.2d 490, 492 (S.C. 2001)
(same); State v. Maxey, 2003 WI App 94, ¶ 14, 663 N.W.2d 811, 814 (Wis. Ct. App. 2003)
(same). But See People v. Davis, 15 Cal. 4th 1096, 1100, 938 P.2d 938, 940–42 (Cal. 1997)
(allowing juvenile adjudications to count as strikes under the state’s three strikes law);
Williams v. State, 994 So.2d 337, 339–40 (Fl. Ct. App. 2008) (same); Lindsay v. State, 102
S.W.3d 223, 226–27 (Tex. Ct. App. 2003) (same). Nevertheless, this issue is not before us and
we do not decide it.
                                        STATE V. MCDOUGALD

                                           2022-NCCOA-526

                                          Opinion of the Court



       Ct. App. 2019), review denied, 195 Wn. 2d 1008, 460 P.3d 182 (Wash. 2020);

       Commonwealth v. Lawson, 2014 PA Super 68, 90 A.3d 1, 6-8 (Pa. Super. Ct. 2014).

       Cf. Tenn. Code Ann. § 40-35-120(e)(3) (providing that juvenile-age convictions in

       adult court count as predicate offenses so long as the conviction resulted in a custodial

       sentence).

¶ 26         In permitting juvenile-age convictions to count towards three strikes laws,

       these courts have concluded the reasoning of Miller is inapplicable in the case of an

       adult who commits a third violent felony. See e.g. Ryan, 249 N.J. at 601, 268 A.3d at

       322. In support of this conclusion, these courts generally rely on the basic principle

       embodied in United States Supreme Court precedent that under recidivist statutes,

       the defendant is not punished for the first offense, but rather the punishment is a

       “stiffened penalty for the latest crime, which was considered to be an aggravated

       offense because it is a repetitive one.” See e.g. Id. (quoting Witte, 515 U.S. at 400, 132

       L. Ed. 2d at 364 (1995)).

¶ 27         Here, applying these general principles as found in United States Supreme

       Court precedent, North Carolina Supreme Court precedent, and in the persuasive

       precedent from other jurisdictions, the application of the violent habitual felon

       statute to Defendant’s conviction of second-degree kidnapping, committed when

       Defendant was thirty-three years old, did not increase or enhance the sentence

       Defendant received for his prior second-degree kidnapping conviction, committed
                                        STATE V. MCDOUGALD

                                            2022-NCCOA-526

                                          Opinion of the Court



       when Defendant was sixteen.         Rather, the violent habitual felon statute, and

       resulting LWOP sentence, applied only to the last conviction for second-degree

       kidnapping. See State v. Wolfe, 157 N.C. App. 22, 37, 577 S.E.2d 655, 665 (2003)

       (“Because defendant’s violent habitual felon status will only enhance his punishment

       for the second-degree murder conviction in the instant case, and not his punishment

       for the underlying voluntary manslaughter felony, there is no violation of the ex post

       facto clauses.”). As the Fourth Circuit explained in addressing whether violent felony

       convictions as a juvenile could be used towards a sentencing enhancement under the

       federal Armed Career Criminal Act:

                 In this case, Defendant is not being punished for a crime he
                 committed as a juvenile, because sentence enhancements do not
                 themselves constitute punishment for the prior criminal
                 convictions that trigger them. See Rodriquez, 553 U.S. at 385–86,
                 128 S. Ct. 1783. Instead, Defendant is being punished for the
                 recent offense he committed at thirty-three, an age
                 unquestionably sufficient to render him responsible for his
                 actions. Accordingly, Miller’s concerns about juveniles’
                 diminished culpability and increased capacity for reform do not
                 apply here.

       United States v. Hunter, 735 F.3d 172, 176 (4th Cir. 2013).

¶ 28         Indeed, in this case, the trial court relied on these very principles in concluding:

       “Defendant’s sentence of [LWOP] was not imposed for conduct committed before

       Defendant was eighteen years of age in violation of Graham . . ., Miller . . . or

       Montgomery . . . .” Thus, consistent with this analysis, the trial court correctly further
                                       STATE V. MCDOUGALD

                                          2022-NCCOA-526

                                         Opinion of the Court



       determined “Defendant’s sentence did not violate the constitutional prohibitions

       against mandatory sentences of [LWOP] for juveniles.” Therefore, the trial court, in

       turn, did not err by ultimately concluding “Defendant’s sentence is therefore not

       unconstitutional as applied to Defendant.” Consequently, the trial court did not err

       by denying Defendant’s MAR on this ground.

                     III.   Disproportionality of Mandatory Life Without Parole

¶ 29         Defendant finally contends the trial court erred in concluding Defendant’s

       LWOP sentence is not disproportionate under the Eighth Amendment.

                Absent specific authority, it is not the role of an appellate court to
                substitute its judgment for that of the sentencing court as to the
                appropriateness of a particular sentence; rather, in applying the
                Eighth Amendment the appellate court decides only whether the
                sentence under review is within constitutional limits. In view of
                the substantial deference that must be accorded legislatures and
                sentencing courts, a reviewing court rarely will be required to
                engage in extended analysis to determine that a sentence is not
                constitutionally disproportionate.

       State v. Ysaguire, 309 N.C. 780, 786, 309 S.E.2d 436, 440–441 (1983). Moreover,

       “[o]nly in exceedingly unusual non-capital cases will the sentences imposed be so

       grossly disproportionate as to violate the Eighth Amendment’s proscription of cruel

       and unusual punishment.” Id. Indeed, our Court has previously “determined that

       the General Assembly ‘acted within permissible bounds in enacting legislation

       designed to identify habitual criminals and to authorize enhanced punishment as

       provided.’ ” Mason, 126 N.C. App. at 321, 484 S.E.2d at 820 (quoting Todd, 313 N.C.
                                      STATE V. MCDOUGALD

                                         2022-NCCOA-526

                                        Opinion of the Court



       at 118, 326 S.E.2d at 253). Thus, in accordance with our decision in Mason, the trial

       court did not err in concluding Defendant’s sentence of LWOP for second-degree

       kidnapping is not disproportionate under the Eighth Amendment. Therefore, the

       trial court did not err in denying Defendant’s MAR on this basis.

                                           Conclusion

¶ 30         Accordingly, for the foregoing reasons, the trial court’s Order denying

       Defendant’s MAR is affirmed.



             AFFIRMED.

             Judges GORE and WOOD concur.